Citation Nr: 1613624	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  05-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1971 to April 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND 

The Veteran asserts that his heart disorder was caused by service.  In the alternative, the Veteran contends that his heart disorder is secondary to his service-connected psychiatric disorder, specifically, major depressive disorder and anxiety disorder. 

The medical evidence of record indicates that coronary artery disease was diagnosed in 2001, and ischemic heart disease manifested by myocardial infarction in 2001 and 2002.  The Veteran underwent angioplasty and stent two times in 2003.  

In May 2009 the Board remanded the claim for a VA examination to determine the etiology of the Veteran's heart disorder.  The Veteran underwent a VA examination in July 2009.  The VA examiner opined that the Veteran's heart disorder was "less likely than not" related to service.  The examiner also concluded that the etiologies of the Veteran's heart disorder were a combination of hypercholesterolemia with low high-density lipoprotein, high low-density lipoprotein, hypertension, familial tendency, arteriosclerosis, morbid obesity, and diabetes mellitus.  

In April 2013, the Board again remanded the claim.  The Veteran's representative argued that the Veteran's service-connected psychiatric disorder aggravated his heart disorder.  In support of his argument, the representative submitted medical articles from the internet.  The Board directed the RO to schedule the Veteran for a new VA examination to obtain an opinion as to whether any current heart disorder was caused or aggravated by his service-connected major depressive disorder and anxiety disorder.  The Veteran underwent a VA examination in September 2015.  The VA examiner provided the following medical opinion with respect to secondary service connection: 

The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness. . . There is no medical evidence that anxiety causes of permanently aggravates ischemic heart disease. 

. . . 

There is no evidence of ischemic heart disease existing prior to 2001.  Also, anxiety does not permanently aggravate ischemic heart disease.  As a matter of fact, his ischemic heart disease is [quiescent] at the present time and his last chemical stress test in 2013 was totally normal.  

Here, the Board finds that the November 2011 medical opinion is inadequate and inconsistent for the purpose of determining secondary service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Service connection is in effect for a psychiatric disorder, which includes both anxiety and depression.  In rendering the opinion, the VA examiner considered the Veteran's anxiety disorder, but not major depressive disorder.  Accordingly, another a remand is warranted in order to obtain a supplemental opinion to determine whether the Veteran's heart disorder was caused or aggravated by the Veteran's service connected anxiety disorder and major depressive disorder.  See Stegall v. West, 11 Vet. Appt. 268 (1998) (finding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and the Board itself commits error as a matter of law in failing to ensure compliance).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a supplemental medical opinion from the VA examiner who issued the September 2015 medical opinion.  If the September 2015 examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner must state whether any currently or previously diagnosed heart disorder is caused by or aggravated to any degree by the Veteran's anxiety disorder and major depressive disorder. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the examination report is deficient in any manner, the RO must implement corrective procedures.

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

